Herlihy, J.
In this article 78 proceeding the appeal concerns the dismissal of the petition and &■ judgment and order of Special *922Term confirming the determination of the Public Service Commission which permitted Consolidated Edison to discontinue conjunctional billing to the petitioner. • The owner of the property, in order to refinance a mortgage on the building, conveyed to a nominee for the purpose of signing a bond and mortgage and ón the .same day she rcconveyed the property -to the petitionerownez\ The element of time or the iiztezzt of the pz’operty owner is not determinative of the right to abolish conjunctional billing but concerns only the issue of identity of the customer of the utility eoznpany. (See Matter of First Sterling Corp. v. Lundy, 14 A D 2d 193, affd. 11 N Y 2d 836; Matter of Falk v. Lundy, 22 A D 2d 726.) Judgment affirmed, with costs.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.